Citation Nr: 0813972	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  99-24 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for cognitive dysfunction 
and memory loss claimed on a direct basis and as due to an 
undiagnosed illness related to service in the Persian Gulf 
War.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel
INTRODUCTION

The appellant had active military duty from November 1990 to 
May 1991, including about 2 1/2 months in Southwest Asia in 
support of Desert Shield/Desert Storm.  The appellant has 
also been a member of the Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1999 rating decision issued by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This case was previously before the Board in February 2001, 
at which time the case was remanded for additional 
evidentiary development.  

Thereafter, a hearing was held before the undersigned 
Veterans Law Judge in June 2003, and a transcript of that 
testimony has been associated with the claims folder.  In 
June 2003, the veteran withdrew several claims which had been 
pending for appellate consideration. 

This case was again before the Board in January 2004 at which 
time the Board determined that no new and material evidence 
had been submitted with which to reopen a claim of 
entitlement to service connection for pneumonia and the 
remainder of the claims were remanded.

In April 2006, the veteran, in effect, requested increased 
evaluations for her service-connected fibromyalgia and left 
and right foot disorders.  These claims are referred to the 
RO for adjudication.

This case was most recently before the Board in February 
2007, at which time the Board adjudicated seven service 
connection claims, and remanded one claim, entitlement to 
service connection for cognitive dysfunction and memory loss 
for additional evidentiary development.  The requested 
development has been undertaken and the case has returned to 
the Board and is ready for appellate consideration.  


FINDINGS OF FACT

1.  The veteran served on active duty in Southwest Asia 
during the Persian Gulf War.

2.  The veteran's claimed cognitive dysfunction and memory 
loss have been attributed to a known clinical diagnosis, 
specifically non service-connected adjustment disorder with 
mixed anxiety and depressed mood.  

3.  Cognitive dysfunction and memory loss are not related to 
an undiagnosed illness as a result of service in the 
Southwest Asia Theater during the Persian Gulf War or 
otherwise related to service, to include exposure to 
organophosphates sustained therein.


CONCLUSION OF LAW

Memory loss and a cognitive disorder were not incurred in or 
aggravated by active service and are not presumed due to an 
undiagnosed illness as a result of service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  38 
U.S.C.A. §§ 1110, 1117 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). However, in this case, the claim on appeal was 
initially adjudicated in March 1999, even prior to the 
enactment of the VCAA.  However, subsequently, the RO did 
provide the veteran with notice of the VCAA in August 2001, 
January 2004, March 2007 and October 2007.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements consist 
of: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her service connection claim, as well as notice 
of the type of evidence necessary to establish a disability 
rating or an effective date for the disability on appeal in a 
letter issued to her in March 2007, after the initial 
adjudication of the claim.  The RO then reconsidered the 
veteran's claim, as evidenced by the December 2007 
Supplemental Statement of the Case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (holding that VA 
cured any failure to afford statutory notice to claimant 
prior to initial rating decision by issuing notification 
letter after decision and readjudicating claim and notifying 
claimant of such readjudication in the statement of the 
case).  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Moreover, 
as a practical matter since the Board concludes below that 
the veteran is not entitled to service connection for her 
claimed disorder, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case. VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the VCAA letters 
about the information and evidence that is necessary to 
substantiate the claim for service connection in this case.  
Specifically, the 2001, 2004 and 2007 letters stated that the 
evidence must show that the veteran had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that there is a current physical or 
mental disability; and, that there is a relationship between 
the current disability and an injury, disease, or event in 
military service.  Additionally, the May 1999 Statement of 
the Case (SOC) and the January and April 2006, and the 
December 2007 Supplemental Statements of the Case (SSOC) 
notified the veteran of the reasons for the denial of her 
claim and, in so doing, informed her of the evidence that was 
needed to substantiate her claim for service connection.

In addition, the RO notified the veteran in the 2001, 2004 
and 2007 letters about the information and evidence that VA 
will seek to provide.  In particular, the letters indicated 
that reasonable efforts would be made to help her obtain 
evidence necessary to support her claim and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on her claim.

The RO also informed the veteran about the information and 
evidence she was expected to provide.  Specifically, the 
letters notified the veteran that she must provide enough 
information about her records so that they could be requested 
from the agency or person that has them.  The letters also 
requested that she complete and return an enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on her 
behalf.  In addition, the letters informed the veteran that 
it was still her responsibility to support her claims with 
appropriate evidence, and stated that it was the veteran's 
responsibility to ensure VA received all requested records 
that are not in the possession of a Federal department or 
agency.

The VCAA notice letters that were provided to the veteran 
also specifically contained the "fourth element," inasmuch 
as the appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to her claim.  The RO has 
also informed the appellant in the rating decision, SOC, and 
SSOCs of the reasons for the denial of her claims and, in so 
doing, informed her of the evidence that was needed to 
substantiate the claim on appeal.

Further, through her statements, the veteran has demonstrated 
her understanding of what is necessary to substantiate the 
claim, i.e., any notice defect was cured by the veteran's 
actual knowledge.  See Sanders v. Nicholson, 487 F.3d. 881 
(Fed. Cir. 2007; see also Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  In any event, the Board finds that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate the service connection 
claim on appeal and thus the essential fairness of the 
adjudication was not frustrated.  Id.  As such, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, 21 Vet. App. 165 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

In addition, the duty to assist the veteran has also been 
satisfied in this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  The veteran was also afforded VA 
examinations in 2005 and 2007 in connection with her service 
connection claim.  She also presented hearing testimony and 
provided copious medical and research related evidence for 
the record.  VA has also assisted the veteran and her 
representative throughout the course of this appeal by 
providing them with a SOC and SSOCs, which informed them of 
the laws and regulations relevant to the veteran's claim. 

For the reasons noted herein, the Board finds that there is 
no reasonable possibility that further assistance would aid 
the veteran in substantiating the claim, and the veteran has 
specifically indicated (in December 2007) that she does not 
have any additional evidence or information to provide in 
support of her claim.  Hence, no further notice or assistance 
to the veteran is required to fulfill VA's duty to assist him 
in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Under the circumstances of this case, "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Factual Background

The veteran's service personnel records indicate that she 
received the Army Service Medal, the National Defense Service 
Medal, and an Army Lapel Button.  The veteran served as a 
clinical nurse and was stationed in Southwest Asia from mid-
January 1991 to late March 1991.

Service medical records show that the veteran was briefly 
hospitalized in March 1991 when she was air-evacuated from 
Saudi Arabia.  She reported that she had been feeling fine 
until March 8, 1991, when she was on field sanitation duty 
working with some fly-bait type solvent, which blew towards 
her face resulting in symptoms such as shortness of breath, 
coughing, epistaxis, chills, shakes, fever and severe left-
sided chest pain.  A chest X-ray film revealed circular 
pneumonia.  The May 1991 separation examination report 
indicated that the veteran had no clinical abnormalities and 
that she specifically denied having loss of memory or amnesia 
or periods of unconsciousness.

Additional service medical records and reserve records 
include a May 1991 performance evaluation which documents 
that the veteran provided nursing care in support of combat 
maneuvers during Operation Desert Shield and Desert Storm in 
1991.  It was also noted that she had volunteered during that 
time to be a member of a field sanitation team.

The veteran was evaluated in March/April 1995, and she gave a 
history of exposure to some chemical in 1991 which resulted 
in subsequent problems, including reports of mild memory 
loss.  An MRI of the head revealed no cerebral abnormalities 
and it was noted that the veteran had a normal score on 
"Microcog" assessment of cognitive functioning.  The 
impression indicated that the veteran was functioning within 
normal limits relative to individuals of comparable age and 
education.  An impression of weakness/fatigue was made.  The 
examiner noted that the examination findings revealed only 
mild dysfunction, although the veteran was having significant 
difficulty.  It was commented that pesticide exposure was an 
intriguing etiology for the symptoms, although the nature of 
the substance was unknown.  The veteran reported that in her 
unit it was rumored that the substance was DDT, but the 
examiner commented that her symptoms were not consistent with 
DDT poisoning.  An addendum dated in October 1995 indicated 
that additional testing and lab studies revealed histrionic 
traits.

The veteran underwent a Persian Gulf evaluation in August 
1995.  Mini-mental status evaluation revealed 30/30 
assessment, without evidence of a thought disorder.  A DSM-IV 
diagnosis of psychological factors affecting medical 
condition as evidenced by veteran's reported deficits in the 
paroneal nerves and stress related episodes of memory 
complaints.   

The veteran underwent another Persian Gulf War evaluation in 
August 1997.  She complained of symptoms including easy 
fatigability, memory loss, photosensitivity, chemical 
sensitivity and episodes of disorientation.  She gave a 
history of exposure to a pesticide during service in Saudi 
Arabia in 1991.  On neurological examination, there was no 
apparent muscle atrophy and tone was normal.  The examiner 
indicated that consideration should be given to various 
neurological or neuro-muscular disorders and believed the 
differential diagnosis should include multiple sclerosis, 
myasthenia gravis and Charcot-Marie-Toth syndrome.  It was 
noted that the possibility that her problems were pesticide 
induced should not be excluded, although it was noted that 
this would be an atypical presentation.  It was noted that 
additional testing and lab studies were pending.

The veteran underwent a VA psychiatric evaluation in November 
1997 at which time she complained of depression and severe 
anxiety and reported that her problems began in 1991 after 
exposure to an unknown chemical in service.  It was noted 
that the veteran had recovered from experiencing episodes of 
amnesia.  A history of possible neuro-toxin exposure in 1991 
was noted.  Diagnoses of organic brain syndrome, secondary to 
unknown substance exposure; rule out conversion disorder and 
rule out personality disorder, were made.

The veteran underwent a VA neuropsychiatric evaluation in 
December 1997 which revealed moderate impairment of motor 
coordination, motor speed, visuomotor and auditory 
sequencing.  It was noted that this pattern was consistent 
with patients who had suffered acute episodes of 
organophosphate poisoning.

VA records dated in February 1998 indicated that the veteran 
had a number of cognitive defects including short and long 
term memory deficits as well as concentration problems.  It 
was noted that the possibility that her neurological symptoms 
were organic had not been ruled out, and it was observed that 
she had some difficulty with depression and anxiety.  

The veteran underwent multiple VA examinations in March 1999.  
On general medical examination it was noted that the veteran 
had some mild cognitive impairment which had been evaluated 
at the Gulf War Referral Center and was felt to be secondary 
to fatigue, stress and discomfort.  It was observed that she 
did not appear to have organic disease.  No clinical findings 
or testing of cognitive/memory function was conducted.  The 
impressions included a history of cognitive impairment, mild 
to moderate; and a history of depression.   

The veteran also underwent a VA PTSD examination in March 
1999.  The veteran reported having some memory problems.  
Objective evaluation revealed that the veteran was fully 
oriented with memory described as fairly intact for recent 
events.  A diagnosis of adult adjustment disorder with 
depression, chronic, was made.  

The record contains a physical profile from the veteran's 
reserve duty dated in October 2001, indicating that the 
veteran was limited as she could not perform strenuous or 
moderate physical activity.  It was noted that her medical 
conditions included transient pulmonary problems, as well as 
chronic neuromuscular and cognitive disorders due to line of 
duty - documented environmental exposure (probably pesticide) 
during the Gulf War.  It was noted that this was a permanent 
change in profile inasmuch as the veteran could not perform 
the required duties of a nurse in a combat support hospital 
in the field.

Private medical records show that the veteran was seen in 
April 2002 for an MRI scan of the brain done in conjunction 
with the veteran's complaints of headaches and decreased 
memory.  The MRI revealed no significant abnormalities.  

An April 2003 VA record lists a past medical history which 
included cognitive dysfunction, felt likely related to 
underlying anxiety and depression.

The file includes a Department of Defense Environmental 
Exposure Report, Pesticides, Final Report, released in April 
2003, in which the veteran's case is clearly discussed (case 
number 2).  In her case, the large dose of fly bait/pesticide 
to which the veteran was exposed was azamethiphos, an 
organophosphate.

The veteran underwent a private medical evaluation in May 
2003.  Her complaints included cognitive dysfunction.  A 
history of her inhaling a large quantity of insecticide in 
March 1991 was noted.  The doctor indicated that it was clear 
that the veteran suffered both acute and long-term medical 
effects secondary to her exposure to an unknown pesticide 
while on active duty during the Gulf War.  It was commented 
that many of her symptoms were consistent with 
organophosphate poisoning and were indicative of 
organophosphate-induced neuropathy and neurocognitive 
defects.

The veteran provided testimony at a Board hearing held in 
June 2003.  She indicated that testing by a VA doctor in 1997 
(p. 23) had revealed cognitive deficits and testified that 
the doctor thought that this was attributable to service in 
Saudi Arabia and pesticide poisoning.   

VA records dated in 2004 reflect that the veteran continued 
to complain of symptoms including mild cognitive dysfunction.

In 2004, the veteran submitted several articles regarding the 
relationship between pesticide exposure and health effects.  
The record contains a VA memorandum dated in October 2004 
which references April 2003 documents from DOD, specifically 
pertaining to the veteran's case and verifying that she was 
exposed to a large dose of fly bait/pesticide, identified as 
the organophosphate, azamethiphos.
The veteran underwent a Persian Gulf War evaluation in 
September 2004.  Symptoms of remote memory loss and deficits 
in memory retention were documented.  The examiner noted that 
some of the veteran's symptoms appeared to be either seasonal 
or intermittent.  The examiner observed that the veteran's 
problems were best characterized as some type of neurological 
or neuromuscular disorder, undifferentiated.  The examiner 
further explained that from what was known about 
organophosphate induced delayed polyneuropathy, typical cases 
seemed to occur after exposure to significant or massive 
doses of certain organophosphate insecticides with definite 
acute symptomatolgy, usually requiring hospitalization or 
emergent care.  The examiner believed that the differential 
diagnoses should include multiple sclerosis, myasthenia 
gravis and Charcot-Marie Tooth syndrome.  The examiner 
summarized that the veteran exhibited some difficulties 
testing which could be consistent with the effects of 
organophosphate poisoning and opined that while organic 
etiology was possible, the history suggested that on-going 
emotional distress might contribute to or account for the 
physical and cognitive difficulties.  

The record contains an October 2004 memorandum written by an 
Army medical director.  The memorandum indicated that in 
March 1991 during her deployment with Desert Storm, the 
veteran was exposed to a large dose of pesticide via 
inhalation resulting in acute symptoms of expistaxis, rigors, 
dyspnea, and chest tightness which hours later developed into 
fever, hematochezia and pulmonary edema requiring medical 
evaluation.  The doctor indicated that these symptoms were 
consistent with organophosphate exposure.  The doctor 
indicates that since the veteran's discharge, she had been 
seen by numerous medical specialists for neurological, 
rheumatological and gastrointestinal disorders.  It was noted 
that conditions including polyneuropathy/axonopathy, 
fibromyalgia, chronic fatigue syndrome and irritable bowel 
syndrome had been diagnosed and the veteran had experienced 
neuropsychiatric disturbances in memory, motor skills and 
other cognitive functions.  The doctor observed that all of 
these symptoms were consistent with long term health effects 
after exposure to organophosphates.

The veteran underwent a VA neurological examination in June 
2005.  With respect to cognitive testing, the examiner 
indicated that the veteran received a 30/30 on mini-mental 
status examination and indicated that a recent brain MRI had 
been normal.  It was observed that neuropsychological 
evaluation was essentially normal.

In 2006, the veteran presented research and reports and legal 
cases as well as a copy of an Interim Report of the Research 
Advisory Committee on Gulf War Veteran Illnesses, issued in 
June 2002, all purporting to link neurological problems with 
exposures in the Gulf and showing that compensation had been 
awarded for contractors working in the Gulf War area for 
residuals of exposure to sarin nerve gas.

A VA examination for mental disorders was conducted in August 
2007 and the claims folders were reviewed.  The veteran 
reported that she had forgotten some nursing skills due to 
organophosphate exposure and had relearned many, but could no 
longer do critical care.  She also indicated that she could 
not recall some family history and had trouble with spatial 
relations.  On examination, the veteran was fully oriented, 
attention was intact and there was no indication of judgment 
impairment.  Memory testing revealed normal recent memory and 
moderately impaired remote and immediate memory.  A diagnosis 
of adjustment disorder with mixed anxiety and depressed mood 
was made.  It was noted that the veteran had reported 
periodic problems with concentration and memory that had 
slowed her performance as a nurse.

The veteran underwent a second VA evaluation conducted by a 
clinical psychologist in October 2007.  The examiner, having 
reviewed the pertinent evidence of record and consulted with 
a neuropsychologist, concluded that it was less likely than 
not that cognitive dysfunction and subjective memory loss was 
caused by or the result of organophosphate exposure or 
undiagnosed illness and observed that the veteran's 
subjective cognitive complaints and the mild deficits shown 
on examination were part of her adjustment disorder.  The 
examiner explained that the veteran's memory loss was 
subjective and not supported by neurological testing.  It was 
noted that her cognitive dysfunction was limited to a few 
select domains (psychomotor speed, rapid and complex 
information processing and visospatial-constructional skills) 
which did not appear to negatively impact overall 
functioning.  The report also stated that she had 
demonstrated intact functioning in several areas that were 
typically impacted by organophosphate poisoning (reasoning 
skills, memory and learning abilities, motor skills and 
complex attention).  It was also stated that the veteran's 
visual and verbal memory testing were within the expected 
range without evidence of memory deficit.  The examiner 
commented that the diagnostic criteria for both a cognitive 
disorder and for dementia had not been met.  

In support of the conclusion reached in 2007 the VA examiner 
mentioned that neuropsychological testing completed in 1995 
had revealed that the veteran was functioning within normal 
limits and that at that time psychological factors affecting 
a medical condition and histrionic traits were diagnosed.  
Also referenced were the results of neuropsychological 
testing conducted in 1997 which had revealed mild cognitive 
dysfunction was not consistent with organophosphate exposure.

Legal Analysis

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Generally, service connection for a 
disability is focused upon facts, as shown by evidence: (1) 
the existence of a current disability; (2) existence of the 
disease or injury in service; and (3) a relationship or nexus 
between the current disability and any injury or disease 
incurred during service.  See Pond v. West, 12 Vet. App. 341 
(1999); Watson v. Brown, 4 Vet. App. 309 (1993); Cuevas v. 
Principi, 3 Vet. App. 542 (1992). Service connection also may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, as to the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the veteran has contended that she 
suffers from cognitive dysfunction and memory loss claimed to 
be manifestations of undiagnosed illness resulting from her 
service in the Persian Gulf region during Operation Desert 
Shield/Desert Storm, or in the alternative attributable to 
organophosphate exposure sustained therein.  With regard to 
such claims, service connection may be established for a 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. §3.317(a)(1).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the VA 
Schedule for Rating Disabilities for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws of the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

During the pendency of this appeal, the law affecting 
compensation for disabilities occurring in Persian Gulf War 
veterans was amended.  See 38 U.S.C.A. §§ 1117, 1118 (West 
2002 & Supp. 2007).  These changes became effective on March 
1, 2002.  Essentially, these changes revised the term 
"chronic disability" to "qualifying chronic disability," 
and included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).  Therefore, adjudication of the 
veteran's Persian Gulf service connection claim in the 
present case must include consideration of both the old and 
the new criteria.

In order to obtain a grant of service connection pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a veteran needs to 
present some evidence (1) that he or she is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a); see Neumann v. West, 14 
Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. 
App. 304 (2001) (per curiam order).

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. § 
3.317(a). "'Objective indications of chronic disability' 
include both 'signs,' in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical, indicators that are capable of independent 
verification."  38 C.F.R. 3.317(a)(2).  Thus, although 
medical evidence of signs or symptoms is clearly not required 
to grant a claim, the regulation does require that there be 
some objective, independently verifiable evidence of the 
symptoms.  Id.

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317.  The veteran's military records document that she 
served in Southwest Asia during the pertinent time period.  
In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted.  See, e.g., Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

There is no question in this case that the veteran is a 
Persian Gulf War veteran and that she did in fact sustain 
exposure to organophosphates in March 1991 during her period 
of service.  It is also established that the veteran has, 
since her discharge from service, subjectively complained of 
memory loss and shown some clinical indications of mild 
cognitive deficit.  The critical question therefore is 
whether the claimed manifestations are related to service, to 
include organophosphate exposure sustained therein.  

When most recently evaluated in 2007, a VA clinical 
psychologist having also conferred with a neuropsychologist, 
attributed the veteran's subjective complaints of memory loss 
and clinical evidence of mild cognitive dysfunction to 
currently diagnosed and non service-connected adjustment 
disorder.  Evidence dated prior to that time had also at 
least suggested such an etiological link.  However, no 
evidence has been presented for the record establishing or 
even suggesting that memory loss and mild cognitive 
dysfunction are manifestations of an undiagnosed illness 
attributable to Persian Gulf Service.  As such, service 
connection is not warranted under the undiagnosed illness 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Regarding whether service connection is warranted on a direct 
basis, see Combee, the Board observes that since service, 
there has been no independently diagnosed disorder primarily 
manifested by memory loss.  As indicated by the VA examiner 
in 2007, the criteria for a diagnosis of a cognitive disorder 
were also not met, although the Board acknowledges clinical 
findings indicative of mild cognitive deficit.  The veteran 
primarily argues that these symptoms/manifestations are 
directly related to organophosphate exposure sustained during 
service.  

However, repeatedly, medical evaluations, examinations and 
opinions including those dated in 1998, 1999, 2003, 2004 and 
2007 have linked the veteran's cognitive dysfunction and 
complaints of memory loss to a psychiatric/psychological 
component or condition, and specifically to adjustment 
disorder, as opposed to being related to service or 
organophosphate exposure sustained therein.  

The record is not without evaluations and opinions which do 
suggest an etiological  link between cognitive dysfunction 
and complaints of memory loss and exposure to 
organophosphates.  For instance, in December 1997, VA 
neuropsychiatric evaluation revealed moderate impairment of 
motor coordination, motor speed, visuomotor and auditory 
sequencing and the examiner observed that this pattern was 
consistent with patients who had suffered acute episodes of 
organophosphate poisoning.  However, in contrast, the VA 
examiner in 2007 having reviewed this evidence indicated that 
in fact, the testing conducted at that time was not 
consistent with organophosphate exposure.  

May 2003 and October 2004 opinions both indicated that 
symptoms of cognitive defects were consistent with 
organophosphate poisoning/exposure.  However, there is no 
indication that either of the medical professionals providing 
those opinions reviewed the veteran's service and full 
medical history.  Hence, there is no indication that the 
veteran's psychiatric history, to include diagnosed 
adjustment disorder, was discussed or even considered in 
conjunction with evaluating her symptoms.  

Essentially, the Board finds the 2007 opinion of the VA 
examiner to be the most probative evidence of record in this 
case as it was definitive, and a detailed opinion was 
provided which was based upon complete review of the service 
medical records and entire medical history of the veteran, to 
include all of the previous medical evaluations and opinions 
of record.  It is, therefore, found to carry the greatest 
probative weight in this case.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  Factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims file and the thoroughness and detail of the 
opinion.  Id.

In support of her claim, the veteran has compiled and 
presented for the record copious medical information, studies 
and cases linking various neurological and other conditions 
and manifestations with chemical/organophosphate exposure 
during the Gulf War and otherwise.  Medical treatise evidence 
can provide important support when combined with the 
pertinent opinion of a medical professional.  Similarly, 
medical treatise evidence could "discuss [] generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
causality based upon objective facts."  Mattern v. West, 12 
Vet. App. 222, 229 (1999); Wallin v. West, 11 Vet. App. 509 
(1998); Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  Here, the cited information proffered by 
the veteran is not as probative as the numerous medical 
evaluations and opinions of record relating to her specific 
case, the most probative and numerous of which fail to relate 
her claimed memory loss and cognitive dysfunction to service, 
or specifically to organophosphate exposure sustained 
therein.  

The veteran herself maintains that manifestations of memory 
and cognitive impairment are attributable to organophosphate 
exposure in service.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  See Barr v. Nicholson, 21 Vet. 
App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  In this case, both the nature of 
the veteran's complaints and her reported and documented 
exposure to organophosphates in service are considered 
credible evidence.  

However, in Black v. Brown, 10 Vet. App. 279, 284 (1997), the 
United States Court of Veterans Appeals did not find a 
veteran's wife's statement medically probative even though 
she was a nurse because she did not have specialized 
knowledge in the area of medicine or participated in the 
veteran's treatment.  In this case, the veteran herself is a 
nurse, but there is no indication that she has specialized 
knowledge regarding the relationship between chemical 
exposure and cognitive disorders.  The resolution of issues 
that involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  

For the reasons expressed herein, the Board places the 
greatest probative value on the medical opinion provided by 
the VA physician in 2007 concerning the etiology of the 
veteran's claimed memory loss and cognitive dysfunction as 
related to a non service-connected adjustment disorder.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA 
may favor the opinion of one competent medical expert over 
that of another when decision makers give an adequate 
statement of reasons and bases).  Moreover, the greater 
weight of the evidence supports the same conclusion as was 
made in 2007 as opposed to that evidence indicating or 
suggesting a relationship to service.  The Board has 
considered the doctrine of affording the benefit of any 
existing doubt with regard to the issue on appeal; however, 
as the preponderance of the evidence is against the claim, 
the record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the ultimate 
resolution of the claim on that basis.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102.  Accordingly, the claim is 
denied.


ORDER

Entitlement to service connection for cognitive dysfunction 
and memory loss on the basis of direct service incurrence and 
as due to an undiagnosed illness is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


